Case 1:20-cv-07683-AT Document 14 Filed 11/16/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
JENISA ANGELES, on behalf of herself and all DOC #: ee
others similarly situated, DATE FILED: _11/16/2020
Plaintiff,
-against- 20 Civ. 7683 (AT)
ENESCO, LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

The intial pretrial conference scheduled for November 23, 2020, is hereby ADJOURNED to
November 24, 2020, at 10:40 a.m.

SO ORDERED.

Dated: November 16, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
